BY THE COURT:
The Court on its own motion having determined to have this case, 454 F.2d 801, reheard en banc,
It is ordered that this cause shall be reheard by the Court en banc on briefs without oral argument. The Clerk will specify a briefing schedule for the filing of supplemental briefs.
On Court’s Motion
Before BROWN, Chief Judge, TUT-TLE, WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, IN-GRAHAM and RONEY, Circuit Judges.
BY THE COURT:
The Court on its own motion having determined to have this case reheard en banc,
It is ordered that this cause shall be reheard by the Court en banc on briefs without oral argument. The Clerk will specify a briefing schedule for the filing of supplemental briefs.